Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated May 5, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 1-4 and 11-15 drawn to an invention nonelected without traverse in the reply filed on December 8, 2021. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-4 and 11-15 are withdrawn from consideration as being directed to a non-elected invention.
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action.

Specification
The disclosure has been objected to because of minor informalities.
The objection of the disclosure has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 112
I.	Claims 6-7 and 9-10 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 6-7 and 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 5-10 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.
	The rejection of claims 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 5 and 6 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lippman et al. (US Patent No. 5,423,454).
	The rejection of claims 5 and 6 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lippman et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 8 and 9 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lippman et al. (US Patent No. 5,423,454).
	The rejection of claims 8 and 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lippman et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Lippman et al. (US Patent No. 5,423,454) as applied to claims 5 and 6 above, and further in view of Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Lippman et al. as applied to claims 5 and 6 above, and further in view of Ohart et al. has been withdrawn in view of Applicant’s amendment. 

II.	Claim 10 has been rejected under 35 U.S.C. 103 as being unpatentable over Lippman et al. (US Patent No. 5,423,454) as applied to claims 8 and 9 above, and further in view of Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lippman et al. as applied to claims 8 and 9 above, and further in view of Ohart et al. has been withdrawn in view of Applicant’s amendment.


III.	Claims 5-7 have been rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode 
Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462) and Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Caro et al. in view of Shukla et al. and Ohart et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claims 8-10 have been rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462) and Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	The rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Caro et al. in view of Shukla et al. and Ohart et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

applicant), regards as the invention.
Claim 6
	line 1-2, “the 2 - 5 carbon chain primary” lacks antecedent basis.
	It appears that “the 2 - 5 carbon chain primary” is the same as the 2-5 carbon chain primary carboxylic acid recited in claim 5, lines 4-5. However, the claim language is unclear as to whether it is.

Claim Rejections - 35 USC § 103
I.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462), Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1) and Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	Regarding claim 5, Caro teaches a process for storing energy by converting electric power into hydrocarbon chemicals and hydrogen, comprising:
a.  providing an open cavity Kolbe reactor (= an electrolysis cell 1) [page 2, [0022]]; 
b.  introducing into the open cavity Kolbe reactor (= an electrolyte is provided, in the housing, further containing a carboxylic acid salt) [page 1, [0006]] a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration, and an alkali salt of the carboxylic acid (= the substance reacted at the anode may be at least one of acetic acid, an 

alkali metal salt, an alkaline earth metal salt and an ammonium salt of acetic acid and advantageously may be potassium acetate) [page 1, [0010]];
c.  providing electrical power to the Kolbe reactor having a current density (= the electrodes 4, 5 are connected to a control unit 6, which may be connected as a potentiostat, but is preferably used as a current source) [page 2, [0022]]; and 
d.  a product stream generated of a C2-8 alkane (= 2 H3C → H3C-CH3 ↑), CO2 (= 2 H3C-COO· → H3C + 2 CO2 ↑) [page 2, [0022]].  
The process of Caro differs from the instant invention because Caro does not disclose 
the following:
	a.	Wherein the total acid concentration is of from about 3N to about 6N.
	Shukla teaches that with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases (page 462, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro with wherein the total acid concentration is of from about 3N to about 6N because with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases.
b.	Wherein the current density is of between 60 mA/cm2 to 100 mA/cm2.

	Caro teaches a current source (page 2, [0022]).
	Kuhry teaches the electrolytic decaboxylation of a VFA salt-containing solution and of a VA-MCFA salt-containing solution:
			
    PNG
    media_image1.png
    184
    390
    media_image1.png
    Greyscale

(Fig. 1).
Surprisingly, the electrolysis reactions may be conducted in a simple undivided electrochemical cell under mild electrolysis conditions, at or above 3 volts DC (VDC) and at or above 1 mA/cm2 anode current density, using low-cost carbon or graphite electrodes, at room temperature and ambient pressure, under aqueous conditions (page 14, [0055]).

For experimental purposes, voltages of above 3 VDC with 1 mA/cm2-100 mA/cm2 anode current density were used depending on the cell resistance due to electrode spacing within the fermented broth. The literature (Torii and Tanaka, 2001) suggests that higher anode current densities of about 250 mA/cm2 and higher, produce more Kolbe products. However, it was the intention of this research to run electrolyses on the primary fermentation broths with very simple equipment in order to prove process efficacy with minimum possible costs (page 10, [0074]).

In these examples, CO2 was produced at the anode along with the hydrocarbon products noted, and H2 was produced at the cathode (page 14, [0083]).
Current density: 60 mA/cm2 (page 14, [0084]).
Current density: 70-80 mA/cm2 (page 14, [0086]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current density described by Caro with wherein the current density is of between 60 mA/cm2 to 100 mA/cm2 because:
(i)	Considering that Caro is silent as to the specific current density, which 

presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the current density through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
(ii)	Using an anode current density of 1 mA/cm2-100 mA/cm2 produces Kolbe products from fatty acid-salt containing solutions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	c.	Recovering the product stream.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. 

For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro by recovering the product stream because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
d.	Wherein the product stream generated is of H2.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Caro combination teaches a process in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art 

is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 6, Caro teaches wherein the 2-5 carbon chain primary is acetic acid (= the substance reacted at the anode may be at least one of acetic acid) [page 1, [0010]] and the C2-8 alkane is ethane (= it was found that ethane can be produced at the anode of a gas generator) [page 1, [0016]].
Regarding claim 7, the process of Caro differs from the instant invention because Caro does not disclose recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling a gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro by recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling a gas effluent because compressing hydrocarbon gas in a precompression module before feeding the 

hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

II.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462), Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1) and Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	Regarding claim 8, Caro teaches a process for harvesting electrical power from a renewable energy source by conversion of electric power into hydrocarbon chemicals and hydrogen, comprising: 
a.  providing an open cavity Kolbe reactor (= an electrolysis cell) [page 2, [0022]]; 
b.  introducing into the open cavity Kolbe reactor (= an electrolyte is provided, in the housing, further containing a carboxylic acid salt) [page 1, [0006]] a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration, and a potassium salt of the 2-5 carbon chain primary carboxylic acid (= the substance reacted at the anode may be at least one of acetic acid, an alkali metal salt, an alkaline earth metal salt and an ammonium salt of acetic acid and advantageously may be potassium acetate) [page 1, [0010]]; 

c.  providing electrical power to the Kolbe reactor having a current density (= the electrodes 4, 5 are connected to a control unit 6, which may be connected as a potentiostat, but is preferably used as a current source) [page 2, [0022]]; and 
d.  a product stream generated of a C2-8 alkane (= 2 H3C → H3C-CH3 ↑), CO2 (= 2 H3C-COO· → H3C + 2 CO2 ↑) [page 2, [0022]].  
The process of Caro differs from the instant invention because Caro does not disclose the following:
	a.	Wherein the total acid concentration is of from about 3N to about 6N.
	Shukla teaches that with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases (page 462, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro with wherein the total acid concentration is of from about 3N to about 6N because with increasing C.D. and consequent increase in the concentration of acetate radicals at the anode surface, the tendency for the reaction 2CH3COO = C2H6 + 2CO2 to occur increases, and therefore the ratio of methane to ethane decreases.
b.	Wherein the current density is of between 60 mA/cm2 to 100 mA/cm2.
	Caro teaches a current source (page 2, [0022]).
	Kuhry teaches the electrolytic decaboxylation a VFA salt-containing solution and a VA-

MCFA salt-containing solution:
			
    PNG
    media_image1.png
    184
    390
    media_image1.png
    Greyscale

(Fig. 1).
Surprisingly, the electrolysis reactions may be conducted in a simple undivided electrochemical cell under mild electrolysis conditions, at or above 3 volts DC (VDC) and at or above 1 mA/cm2 anode current density, using low-cost carbon or graphite electrodes, at room temperature and ambient pressure, under aqueous conditions (page 14, [0055]).

For experimental purposes, voltages of above 3 VDC with 1 mA/cm2-100 mA/cm2 anode current density were used depending on the cell resistance due to electrode spacing within the fermented broth. The literature (Torii and Tanaka, 2001) suggests that higher anode current densities of about 250 mA/cm2 and higher, produce more Kolbe products. However, it was the intention of this research to run electrolyses on the primary fermentation broths with very simple equipment in order to prove process efficacy with minimum possible costs (page 10, [0074]).

In these examples, CO2 was produced at the anode along with the hydrocarbon products noted, and H2 was produced at the cathode (page 14, [0083]).
Current density: 60 mA/cm2 (page 14, [0084]).
Current density: 70-80 mA/cm2 (page 14, [0086]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current density described by Caro with wherein the current density is of between 60 mA/cm2 to 100 mA/cm2 because:
(i)	Considering that Caro is silent as to the specific current density, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the current density through routine 

experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
(ii)	Using an anode current density of 1 mA/cm2-100 mA/cm2 produces Kolbe products from fatty acid-salt containing solutions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	c.	Recovering the product stream.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by

compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the process described by Caro by recovering the product stream because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
d.	Wherein the product stream is generated of H2.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Caro combination teaches a process in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP  § 2116.01).

	Regarding claim 9, Caro teaches wherein the 2-5 carbon chain primary carboxylic acid is acetic acid (= the substance reacted at the anode may be at least one of acetic acid) [page 1, [0010]] and the C2-8 alkane is ethane (= it was found that ethane can be produced at the anode of a gas generator) [page 1, [0016]].
Regarding claim 10, the process of Caro differs from the instant invention because Caro does not disclose recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling a gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Caro by recovering the C2-8 alkane by a liquefaction comprising compressing the gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sato et al. (“Anodic Processes of Acetate Ion in Methanol and in Glacial Acetic Acid at Various Anode Materials,” Journal of The Electrochemical Society (1968 Mar 1), Vol. 115, No. 3, pp. 242-246) is cited to teach the anodic processes of acetic acid-acetate mixture in aqueous solution (page 242, left column, lines 1-7) and anodic processes of acetic acid-acetate mixture in glacial acetic acid at various anodes (page 242, left column, lines 27-31).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 16, 2022